         Case 1:16-cv-09727-WHP Document 206 Filed 04/22/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


 Jon D. Gruber, individually and on behalf of
 all others similarly situated,
                                                                 Case No. 1:16-cv-09727-WHP
                  Plaintiff,

   v.

 Ryan R. Gilbertson; Michael L. Reger;
 Gabriel G. Claypool; Craig M. McKenzie;
 Timothy R. Brady; Terry H. Rust; Paul M.             NOTICE OF MOTION AND MOTION
 Cownie; David J. Fellon; Gary L. Alvord;           TO DISMISS THE THIRD AMENDED
 James L. Thornton; James Randall Reger;              CLASS ACTION COMPLAINT BY
 Joseph Clark Reger, Individually and as                 DEFENDANT JESSICA C.
 Custodian for W. J. R. and J. M. R. (UTMA);        GILBERTSON N/K/A JESSICA GILLIN
 Weldon W. Gilbertson, Individually and as
 Custodian for H.G. (UTMA), and as Trustee
 of the Ryan Gilbertson 2012 Family
 Irrevocable Trust; The Total Depth
 Foundation; Jessica C. Gilbertson (a/k/a
 Jessica Medlin); Kellie Tasto, as Custodian
 for H.G. (UTMA),

                  Defendants.


                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that a hearing will be held on June 4, 2019 at 11:00 a.m.

before The Honorable William H. Pauley III in Courtroom 20B of the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl Street, New York, NY 10007 on the Motion to Dismiss the

Third Amended Class Action Complaint by Defendant Jessica C. Gilbertson, now known as

Jessica Gillin.

                                           MOTION

        Defendant Jessica Gillin moves the Court for an order dismissing Count III of the Third

Amended Class Action Complaint under Federal Rule of Civil Procedure 12(b)(6), with


                                                1
         Case 1:16-cv-09727-WHP Document 206 Filed 04/22/19 Page 2 of 2



prejudice because it fails to state a Section 20A claim upon which relief can be granted and fails

to plead fraud with particularity. This motion is based on all of the pleadings, files, records, and

proceedings in this matter, the memorandum filed in support of the motion, and the arguments of

counsel to be made at the hearing.

                                               Respectfully Submitted,

                                               PARKER DANIELS KIBORT LLC


Dated: April 22, 2019                          /s/ Lori A. Johnson
                                                Lori A. Johnson (0311443)
                                                Parker Daniels Kibort LLC
                                                888 Colwell Building
                                                123 North Third Street
                                                Minneapolis, MN 55401
                                                Telephone: (612) 355-4100
                                                johnson@parkerdk.com

                                                Attorney for Defendant Jessica Gillin
                                                (pro hac vice motion pending)




                                                  2
